Upon petition for rehearing, the following opinion was rendered.

Per Curiam:

Even if it were conceded (a point not necessary to decide) that this court must be controlled by *571the transcript filed March 16, 1875, when it varies from the transcript filed February 8, 1876, the remittitur filed in this cause is not of a character to entitle it to consideration. I is not for a sum certain. It assumes that the judgment rendered is based in part upon warrant No. 424, when, in fact, both transcripts recite that this warrant was rejected. We are unable to determine from an examination of the record in what manner the court below arrived at its finding. The element of uncertainty as to the exact basis upon which the judgment is founded, and as to the amount proposed to be remitted is so gréat, that if we were to allow a remittitur in this case, an unsafe precedent would be established. When a remittitur is filed for no certain sum, it will be disregarded.

Petition denied.